United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-3962
                                   ___________

Darlene Louise Rooney,              *
                                    *
           Appellant,               *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * District of Minnesota.
Federal Communications Commission, *
                                    *    [UNPUBLISHED]
           Appellee.                *
                               ___________

                          Submitted: May 6, 1998
                              Filed: May 11, 1998
                                  ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

     Darlene Louise Rooney appeals the district court&s1 order dismissing her
complaint without prejudice. Having carefully reviewed the record, we affirm the
judgment of the district court. See 8th Cir. R. 47A(a).




      1
      The Honorable Richard H. Kyle, United States District Judge for the District of
Minnesota.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-